Opinion filed February 15, 2007















 








 




Opinion filed February 15, 2007
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh Court of Appeals
                                                                 ____________
 
                                                          No. 11-06-00261-CV
                                                    __________
 
                              IN THE INTEREST OF B.E.R., A CHILD
 

 
                                        On
Appeal from the County Court at Law
 
                                                         Midland
  County, Texas
 
                                                Trial Court Cause No. FM-40,860
 

 
                                              M
E M O R A N D U M   O P I N I O N
Jeffrey
Todd Robnett has filed in this court a motion to
dismiss his appeal.  In his motion, Robnett states that the case has been settled.  The motion is granted.
The
appeal is dismissed.
 
PER
CURIAM
 
February 15, 2007
Panel
consists of:  Wright, C.J.,
McCall, J., and Strange, J.